Citation Nr: 0936392	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo New York that denied the Veteran's claims of 
entitlement to service connection for a sleep disorder (On 
Call Effect), alcohol abuse, and gastric esophageal reflux, 
and an April 2004 rating decision that granted the Veteran's 
claim of entitlement to service connection for PTSD, 
evaluated as 10 percent disabling, effective from May 6, 
1998. The Veteran perfected timely appeals of these 
determinations to the Board. 
 
In a Decision Review Officer's Decision, dated March 2005, 
the Veteran's initial disability rating for PTSD was 
increased to 50 percent, effective from May 6, 1998. The 
Veteran has continued his appeal concerning the initial 
rating and effective date assigned for PTSD.  The issue of 
entitlement to an earlier effective date of May 6, 1998 for 
PTSD was granted in a March 2005 rating decision; and is 
therefore no longer on appeal.

In a March 2007 Board Decision, the Board denied entitlement 
to an initial rating in excess of 50 percent for PTSD; 
entitlement to service connection for a sleep disorder, 
alcohol abuse/substance abuse, and gastroesophageal reflux 
disease-all to include as due to the serviced-connected 
PTSD.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), which by Order dated 
December 2008 granted the Joint Motion for Partial Remand 
and, in effect, vacated and remanded that part of the Board's 
decision that denied entitlement to an initial rating in 
excess of 50 percent for PTSD.  By that same Order, the Court 
dismissed the appeal as to the remaining issues. 

In August 2009, the Veteran filed a claim for a total 
disability evaluation based upon individual unemployability 
due to service-connected disabilities (TDIU).  This matter is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reflects that further RO action on the above 
claim is warranted.

The Veteran filed for Workman's Compensation benefits, as 
indicated from his May 1998 compensation and pension 
application.  The VA claims folder does not include records 
of the Veteran's Workman's Compensation claim which may be 
pertinent to his VA claims.  As such, those records should be 
obtained and associated with the claims folder.

Further, the record shows that the Veteran was given VA 
examination is more than four years old.  The Veteran should 
be afforded another VA examination to assess the current 
nature, extent, severity and manifestations of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain 
information and releases sufficient to 
retrieve records of his Workman's 
Compensation claim(s).  Obtain all such 
records and associate them with the 
claims folder.  If the records are not 
available, make a notation to that effect 
in the claims folder.

2.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his PTSD.  The Veteran's 
claims file should be made available to 
the examiner, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination. 
 
All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  If the benefit sought on appeal 
remain denied, the RO should furnish to 
the Veteran and his attorney with an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




